IN THE SUPREME COURT OF THE STATE OF NEVADA


                MAX REED, II,                                            No. 67842
                Appellant,
                vs.
                RENEE BAKER, WARDEN, ELY STATE                                   FILED
                PRISON,                                                          APR 1 4 2016
                Respondent.
                                                                               TRACIE K, LINDRMAN
                                                                            CLERK OFSUPREME
                                                                                   . .         COURT
                                                                            BY   c..esc
                                                                                 DEPUTY CLER
                                         ORDER OF AFFIRMANCE
                            This is a pro se appeal from a district court order denying
                appellant's postconviction petition for a writ of habeas corpus. Second
                Judicial District Court, Washoe County; Janet J. Berry, Judge.
                            Appellant Max Reed, II, represented himself at trial and was
                convicted of murder with the use of a deadly weapon. Reed was sentenced
                to two consecutive terms of 20 to 50 years in prison. This court affirmed
                his judgment and sentence on appeal.        Reed v. State, Docket No. 62177
                (Order of Affirmance, July 30, 2014). On September 16, 2014, Reed filed a
                pro se petition for postconviction relief, which the district court denied.'
                This appeal followed.


                       'The district court denied the following claims on the grounds that
                they could have been, or were, raised on direct appeal and were therefore
                waived: (1) the State failed to prove intent, (2) the State failed to turn over
                evidence pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and failed to
                collect/preserve evidence, (3) the trial judge was biased and issued
                erroneous legal rulings, (4) insufficient evidence was presented at the
                preliminary hearing, (5) Reed was denied his right to self-representation,
                (6) insufficient evidence supports the conviction, (7) the racial makeup of
                the jury was unconstitutional, and (8) Reed was denied his right to
                compulsory process. See NRS 34.810(1) (b); see also Franklin v. State, 110
Nev. 750, 752, 877 P.2d 1058, 1059 (1994) (holding that "claims that are
                appropriate for a direct appeal must be pursued on direct appeal, or they
SUPREME COURT   will be considered waived in subsequent proceedings"), overruled on other
     OF
   NEVADA
                                                                    continued on next page . . .
(0) 1947A .
                                                                                         16- 1/7442
                                                                                            ,
                             In his petition, Reed contended that the attorneys who
                 represented him before he assumed his own representation were
                 ineffective. 2 To prove ineffective assistance of counsel, a petitioner must
                 demonstrate that counsel's performance fell below an objective standard of
                 reasonableness and there is a reasonable probability that, but for counsel's
                 errors, the outcome of the proceedings would have been different.
                 Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Warden v. Lyons,
                 100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting Strickland). We
                 give deference to the district court's factual findings if supported by
                 substantial evidence but review the court's application of the law to those
                 facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                 (2005). An evidentiary hearing is warranted where a petitioner raises a
                 claim supported by specific facts that are not belied by the record and that,
                 if true, would entitle him to relief. Hathaway v. State, 119 Nev. 248, 255,
                 71 P.3d 503, 508 (2003). An evidentiary hearing is not warranted,


                 . . . continued
                 grounds by Thomas v. State, 115 Nev. 148, 979 P.2d 222 (1999). We agree
                 and conclude that the district court did not err by denying these claims
                 without conducting an evidentiary hearing.

                        2 Reed also contended that standby counsel and appellate counsel
                 were ineffective. We reject Reed's standby counsel claims because he had
                 no right to the effective-assistance of standby counsel. See, e.g., McKague
                 v. Whitley, 112 Nev. 159, 164, 912 P.2d 255, 258 (1996) (explaining that a
                 defendant only has a right to the effective assistance of counsel where
                 counsel is constitutionally or statutorily required); United States v.
                 Cochrane, 985 F.2d 1027, 1029 (9th Cir. 1993) (holding that a petitioner
                 cannot challenge the performance of standby counsel because he has no
                 right to standby counsel). We decline to consider Reed's appellate counsel
                 claims because we conclude that they were not adequately raised. See
                 Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).

SUPREME COURT
        OF
     NEVADA
                                                       2
10) 1947A    e
                     however, where an appellant presents bare or naked claims. See Hargrove
                     v. State, 100 Nev. 498, 502, 686 P.2d 222, 225 (1984).
                                   First, Reed contended that counsel Richard Davies 3 was
                     ineffective because he did not obtain discovery, investigate, or challenge
                     the evidence presented at the preliminary hearing. The district court
                     determined that Reed failed to demonstrate that Davies was ineffective.
                     We agree because Reed failed to demonstrate that the State would have
                     been unable to muster slight or marginal evidence had counsel performed
                     differently or that challenging the evidence presented would have been
                     successful.   See Sheriff v. Hodes, 96 Nev. 184, 186, 606 P.2d 178, 180
                     (1980). Second, Reed contended that counsel Scott Edwards 4 was
                     ineffective because he failed to investigate and perform other tasks. Reed
                     failed to demonstrate that Edwards was ineffective because Reed assumed
                     his own representation almost two years before trial and does not explain
                     why he could not have performed these tasks, or how he was prejudiced.
                     We conclude that the district court did not err by denying this claim
                     without conducting an evidentiary hearing.
                                   Next, Reed contended that he was prevented from filing a
                     meaningful postconviction petition due to the restrictions placed upon him
                     as an inmate. The district court denied this claim because he failed to
                     allege sufficient facts suggesting an actual injury. We agree.   See Lewis v.
                     Casey, 518 U.S. 343,351 (1996) (explaining that an inmate contesting his
                     access to the courts must demonstrate specific examples of injury). Reed


                           3 Davies   represented Reed at the preliminary hearing.

                           4 Edwards
                                   represented Reed after the preliminary hearing until Reed
                     assumed his own representation.

SUPREME COURT
         OF
      NEVADA
                                                            3
(0) I 947A    .er.
                 failed to identify any specific deficiencies in his petition which resulted
                 from the alleged restrictions. We note that the petition was filed well
                 before the relevant deadline and is replete with citations to authority and
                 facts in the record. We conclude that the district court did not err by
                 denying this claim without conducting an evidentiary hearing.
                             Finally, Reed's claim that cumulative error warrants relief
                 lacks merit because there were no errors to cumulate.
                             Having concluded that no relief is warranted, we
                             ORDER the judgment of the district court AFFIRMED. 5
Johns.
cc:   Hon. Janet J. Berry, District Judge
                       Max Reed, II
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk


                       5 We have reviewed all documents that appellant has submitted to
                 the clerk of this court in this matter, and we conclude that no relief based
                 upon those submissions is warranted. To the extent that appellant has
                 raised any claims or facts in those documents that were not precisely
                 presented in the proceedings below, we have declined to consider them in
                 the first instance.

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e